DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Oh (9,934,585).

Regarding claims 1, 6 and 11 Oh discloses,
 	First extracting a first point group constituting an object from a first distance image acquired by a first sensor among a plurality of sensors for sensing a distance to the object (note col. 6 lines 7-9, feature points extracted from a first image I1 captured using the first image sensor 101);
  	Second extracting a second point group constituting the object from a second distance image acquired by a second sensor among the sensors (note col. 6 lines 9-11, and feature points extracted from a second image I2 captured using the second image sensor 102);
 	First generating (note fig. 2, block 201, first transform model estimator), based on the first point group and first translation coordinates by which the position of the first sensor is translated to the position of the object, a first translated point group by translating the first point group by the first translation coordinates (note col. 6 lines 6-7, may estimate a first transform model H1)
 	Second generating (note fig. 2, block 203, second transform model estimator), based on the second point group and second translation coordinates by which the position of the second sensor is translated to the position of the object, a second translated point group by translating the second point group by the second translation coordinates (note col. 6 lines 53-54, may estimate a second transform model H2)
 	Calculating, based on the first translated point group (H1) and the second translated point group (H2), a rotation parameter to be used to align the first point group and the second point group in a rotational direction (note fig. 1, block 205 and col. 10 lines 52-60, global transform ); and 
 	Calculating, based on the first translation coordinates and the second translation coordinates, a translation parameter to be used to align the first point group and the second point group in a translation direction (note fig. 1, block 205 and col. 10 lines 52-60, global transform)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (9,934,585) in view of Kawai (2011/0298988)
 	Regarding claims 2, 7 and 12, Oh discloses translation coordinated.  Oh does not clearly discloses
 Calculating average coordinates of the first point group as the first translation coordinates, and the calculating average coordinates of the second point group as the second translation coordinates. Kawai discloses calculating average coordinates of the first point group as the first translation coordinates, and the calculating average coordinates of the second point group as the second translation coordinates (note paragraph 0053).  Oh and Kawai are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include calculating average coordinates of the first point group as the first translation coordinates, and the calculating average coordinates of the second point group as the second translation coordinates in the system Oh as evidenced by Kawai.  The suggestion/motivation for doing so provides less difficulty in determining moving or stationery object (note paragraph 0004).  It would have been obvious to combine Kawai with Oh to obtain the invention as specified by claims 2, 7 and 12.

s 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Kitajima et al (9,488,721).

Regarding claims 3, 8 and 13 Oh discloses distance images and extracting first group of points and a extracting a second group of points.  Oh does not clearly disclose removing edge noise from a first distance image and a second distance image.  Kitajima discloses removing edge noise from distance images (note fig. 3, s103 and col. 5, lines 27-35 denoising process).  Oh and Kitajima are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include removing edge noise from distance image in the system Oh as evidenced by Kitajima.  The suggestion/motivation for doing so prevents accuracy degrading in distance measuring (note col. 1 lines 52-57).  It would have been obvious to combine Kitajima with Oh to obtain the invention as specified by claims 3, 8 and 13.


Allowable Subject Matter
Claims 4-5, 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claims 4-5, 9-10 and 14-15.

Regarding claims 4, 9 and 14,
 	Prior art could not be found for the features first extracting extracts point groups constituting the object from a plurality of first distance images acquired by the first sensor at different times and integrates the extracted point groups into the first point group, and the second extracting extracts point groups constituting the object from a plurality of second distance images acquired by the second sensor at the different times and integrates the extracted point groups into the second point group.  These features in combination with other features could not be found in the prior art.

Regarding claims 5, 10 and 15,
 	Prior art could not be found for the features wherein the rotation parameter and the translation parameter are applied to a new first point group extracted from a new first distance image newly acquired by the first sensor and are applied to a new second point group extracted from a new second distance image newly acquired by the second sensor, and the new first point group and the new second point group to which the rotation parameter and the translation parameter have been applied constitute the object in a three-dimensional space.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-27-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
December 3, 2021

/GREGORY M DESIRE/Primary Examiner, Art Unit 2664